DETAILED CORRESPONDENCE
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s preliminary amendment to the claims, filed on December 1, 2020, is acknowledged. 
Claims 21-40 are pending in the application and are being examined on the merits.


Priority
This application is a continuation application of U.S. non-provisional application no. 15/980,413, filed on May 15, 2018, now abandoned, which is a continuation application of U.S. non-provisional application no. 14/767,661, filed on August 13, 2015, now U.S. Patent No. 10,093,937, which is filed under 35 U.S.C. 371 as a national stage application of international application no. PCT/NL2014/050106, filed on February 21, 2014, which claims foreign priority under 35 U.S.C. 119(a) to (d) to European application no. 13156448.6, filed on February 22, 2013. A certified copy of the foreign priority document has been filed in this application on February 11, 2021. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 365(c) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the priority applications fails to provide adequate support in the manner provided by pre-AIA  35 U.S.C. 112, first paragraph for claims 23 and 24 of this application. As such, claims 23 and 24 have an effective filing date of December 1, 2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 1, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. NPL Cite No. 25 has been lined through because there is no publication date as required by 37 CFR 1.98(b)(5). 

Claim Objections
Claims 21, 25, and 26 are objected to because of the following informalities:
Claim 21 is objected to in the recitation of “wherein the recombinant yeast cell increases the yield of ethanol as compared to their corresponding wild-type yeast cells” and in the interest of improving claim form, it is suggested that the noted phrase be acell
Claim 25 is objected to in the recitation of “a first prokaryotic chaperone for the Ribulose- 1,5-bisphosphate carboxylase oxygenase (Rubisco) peptide; and a nucleic acid sequence encoding a second prokaryotic chaperone for the Ribulose- 1,5-bisphosphate carboxylase oxygenase (Rubisco) peptide” and in the interest of improving claim form and because “Ribulose-1,5-bisphosphate carboxylase oxygenase (Rubisco)” is already abbreviated in claim 21, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “a first prokaryotic chaperone for the RubiscoRubisco
Claim 26 is objected to in the recitation of “prokaryotic molecular chaperones” and in the interest of improving claim form and consistency with claim 25, it is suggested that the noted phrase be amend to recite (with markings to show changes made) “the prokaryotic 

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21 (claims 22-40 dependent therefrom) is indefinite in the recitation of “functionally expressing” because it is unclear from the claims and the specification as to how the term “functionally” is intended to modify the term “expressing”. The applicant may consider an amendment to claim 21 to delete the term “functionally”.
Claim 23 is indefinite in the recitation of “excess NADH”. The term “excess” in claim 23 is unclear from the claims and the specification as to what amount of NADH is considered to be “excess”. It is suggested that the applicant clarify the meaning of the claim. 
Claim 24 (claims 25-28 dependent therefrom) is confusing because the claim depends from itself.
Claim 39 is indefinite in the recitation of “glycerol production by the yeast is reduced”. The term “reduced” in claim 39 is unclear absent a statement defining to what the glycerol production level is being compared. The term “reduced” is a relative term and the claim should define and clearly state as to what the glycerol production level is being compared. 
Claims 39 and 40 recite the limitation "the glycerol production". There is insufficient antecedent basis for this limitation in the claim.
Claim 40 is indefinite in the recitation of “essentially eliminated”. The term “essentially” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the term “essentially” in the context of the phrase “essentially eliminated”. Moreover, there is nothing in the specification or prior art of record to indicate that one 

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation 
Claims 21-37 are drawn to a recombinant yeast cell comprising
a heterologous nucleic acid sequence functionally expressing a Ribulose-1,5-biphosphate carboxylase oxygenase (Rubisco) peptide;
a heterologous nucleic acid sequence functionally expressing a phosphoribulokinase (PRK) peptide; and
a heterologous nucleic acid sequence functionally expressing a dehydrogenase, 
wherein the recombinant yeast cell increases the yield of ethanol as compared to their corresponding wild-type yeast cells.
Claims 38-40 are drawn to a method for preparing an alcohol under anaerobic conditions comprising fermenting a carbon source and the recombinant yeast cell of claim 21.
Claims 39 and 40 are drawn to the method of claim 38, wherein the glycerol production by the yeast cell is reduced (claim 39) or is essentially eliminated (claim 40).
The specification discloses the actual reduction to practice of a single representative species of the genus of recited recombinant yeast cells that exhibit reduced or essentially eliminated glycerol production – a Saccharomyces cerevisiae host cell co-expressing Thiobacillus denitrificans Form II Rubisco and Escherichia coli GroEL and GroES chaperone proteins. 


    PNG
    media_image1.png
    319
    821
    media_image1.png
    Greyscale

while S. cerevisiae expressing PRK from S. oleracea, GroEL and GroES from E. coli, and Rubisco from T. denitrificans (Exp#5) exhibited increased ethanol yield and reduced glycerol production in an anaerobic ethanol-producing fermentation process, decreased ethanol production was observed by S. cerevisiae expressing PRK from S. oleracea, GroEL and GroES from E. coli, and Rubisco from R. rubrum without a peroxisomal targeting sequence (Exp#3) and S. cerevisiae expressing no chaperones, PRK from S. oleracea, and Rubisco from T. denitrificans (Exp#4) and increased glycerol formation was observed by S. cerevisiae expressing PRK from S. oleracea, GroEL and GroES from E. coli, and Rubisco from R. rubrum with or without a peroxisomal targeting sequence (Exp#2 and Exp#3) and S. cerevisiae expressing no chaperones, PRK from S. oleracea, and Rubisco from T. denitrificans (Exp#4). Also, according to the applicant’s remarks filed on May 11, 2020 in the priority application 15/980,413 state “[t]he selection of a protein and chaperones, and especially a yeast protein, to be successfully expressed with E. coli chaperones in a soluble form, would have been 
Given that the claims are unlimited with respect to a PRK and a Rubisco and do not require the expression of chaperones for the Rubisco, in view of the high level of unpredictability, the limited disclosure of a structure-function correlation, and the disclosure of only a single representative species of the claimed invention, one of skill in the art would not accept the disclosure of a Saccharomyces cerevisiae host cell co-expressing Spinacia oleracea PRK, Thiobacillus denitrificans Form II Rubisco and Escherichia coli GroEL and GroES chaperone proteins as being representative of other Saccharomyces yeast cells as encompassed by the claims. Given the lack of description of a representative number of species of recombinant yeast cells as encompassed by the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicant was in possession of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


s 23 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Van Maris et al. (WO 2014/129898 A2; cited on the IDS filed on December 1, 2020; hereafter “Van Maris”) as evidenced by Brenda Information on xylitol dehydrogenase (obtained from https://www.brenda-enzymes.org/enzyme.php?ecno=1.1.1.B19, March 9, 2022, 3 pages; cited on Form PTO-892; hereafter “Brenda”), and Hou et al. (US Patent 4,241,184; cited on Form PTO-892; hereafter “Hou”). For the reasons stated above, claims 23 and 24 have an effective filing date of December 1, 2020. 
Claims 23 and 24 are drawn to a recombinant yeast cell comprising
a heterologous nucleic acid sequence functionally expressing a Ribulose-1,5-biphosphate carboxylase oxygenase (Rubisco) peptide;
a heterologous nucleic acid sequence functionally expressing a phosphoribulokinase (PRK) peptide; and
a heterologous nucleic acid sequence functionally expressing a dehydrogenase, 
wherein the recombinant yeast cell increases the yield of ethanol as compared to their corresponding wild-type yeast cells, and
wherein the dehydrogenase generates excess NADH (claim 23) or 
wherein the dehydrogenase uses NADH as an electron donor (claim 24).
Regarding claims 23 and 24, Van Maris discloses a recombinant yeast cell, in particular a transgenic yeast cell, functionally expressing one or more recombinant, in particular heterologous, nucleic acid sequences encoding ribulose-l,5-biphosphate carboxylase oxygenase (Rubisco) and phosphoribulokinase (PRK) (claim 1 of Van 
Regarding claim 23, this claim is indefinite for the reasons set forth above and in the interest of compact prosecution, is included in the instant rejection.  
Regarding claim 24, Van Maris does not disclose xylitol dehydrogenase uses NADH as an electron donor. However, the evidentiary references of Brenda and Hou are cited in accordance with MPEP 2131.01.III to show that xylitol dehydrogenase catalyzes a reversible reaction that uses NADH (Brenda) and that NADH is an electron donor (Hou, column 8, lines 35-36). 
Therefore, Van Maris anticipates claims 23 and 24 as written.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


(s) 21-24, 29, 35, and 36 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Dai et al. (US 2008/0085341 A1; cited on the IDS filed on December 1, 2020; hereafter “Dai”) as evidenced by McKinlay et al. (PNAS 107:116699-11675, 2010; cited on Form PTO-892; hereafter “McKinlay”), Brenda (supra), and Hou (supra).
The claims are drawn to a recombinant yeast cell comprising
a heterologous nucleic acid sequence functionally expressing a Ribulose-1,5-biphosphate carboxylase oxygenase (Rubisco) peptide;
a heterologous nucleic acid sequence functionally expressing a phosphoribulokinase (PRK) peptide; and
a heterologous nucleic acid sequence functionally expressing a dehydrogenase, 
wherein the recombinant yeast cell increases the yield of ethanol as compared to their corresponding wild-type yeast cells.
Regarding claims 21 and 29, the reference of Dai discloses the embodiment of a microorganism comprising a heterologous gene encoding a phosphoribulokinase and Rubisco (paragraph [0047]). Dai discloses the embodiment of the microorganism using xylose as a sugar source (paragraph [0054]), discloses the embodiment of improving ethanol productivity by introducing an engineered pathway that fixes carbon dioxide (paragraph [0057]), and discloses the carbon fixation pathway of the xylose-utilizing microorganism converts xylose to D-xylose-5-phosphate by xylose reductase, xylitol dehydrogenase, and xylulokinase, which is ultimately converted to ribulose-5-phosphate by the phosphoribulokinase and the Rubisco converts the ribulose-5-phosphate and carbon dioxide to 3-phosphoglycerate, which is an intermediate for ethanol production 
Regarding claim 22, Dai does not expressly disclose Rubisco uses CO2 as an electron acceptor. However, Dai discloses that Rubisco catalyzes the fixation of carbon dioxide by converting ribulose 1,5-bisphosphate and carbon dioxide into 3-phosphoglycerate (paragraph [0058]) and the evidentiary reference of McKinlay is cited in accordance with MPEP 2131.01.III to show that carbon dioxide fixation is an electron-accepting process (p. 11669, Abstract).
Regarding claim 23, this claim is indefinite for the reasons set forth above and in the interest of compact prosecution, is included in the instant rejection.  
Regarding claim 24, Dai does not disclose xylitol dehydrogenase uses NADH as an electron donor. However, the evidentiary references of Brenda and Hou are cited in accordance with MPEP 2131.01.III to show that xylitol dehydrogenase catalyzes a reversible reaction that uses NADH (Brenda) and that NADH is an electron donor (Hou, column 8, lines 35-36). 
Regarding claims 35 and 36, Dai discloses the expression host can be from the genus Pichia or Saccharomyces (paragraph [0052]).
Therefore, Dai anticipates claims 21-24, 29, 35, and 36 as written.
Alternatively, in view of the teachings of Dai, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the recombinant yeast cell of claims 21, 29, 35, and 36 of this application. One would have been motivated and would have had a reasonable expectation of success to do this because Dai discloses a xylose-utilizing yeast comprising a heterologous gene encoding a phosphoribulokinase . 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (supra) in view of Goloubinoff et al. (Nature 337:44-47, 1989; cited on the IDS filed on December 1, 2020; hereafter “Goloubinoff”) and Chang, H. (“Mechanisms of De Novo Multi-domain Protein Folding in Bacteria and Eukaryotes", Dissertation, Ludwig Maximilian University of Munich, 2007; cited on the IDS filed on December 1, 2020; hereafter “Chang”).
Claim 25 is drawn to the recombinant yeast cell of claim 24 further comprising a heterologous nucleic acid sequence encoding a first prokaryotic chaperone for the Rubisco peptide; and a nucleic acid sequence encoding a second prokaryotic chaperone for the Rubisco peptide.

Claim 27 is drawn to the recombinant yeast cell of claim 26, wherein the bacterium is Escherichia coli. 
Claim 28 is drawn to the recombinant yeast cell of claim 25, wherein the chaperones are GroEL and GroES.
The relevant disclosures of Dai as applied to claims 21-24, 29, 35, and 36 are set forth above. 
Dai further discloses the exemplary embodiment of a Saccharomyces cerevisiae transformed with a plasmid comprising genes for the large and small subunits of Rubisco and phosphoribulokinase from cyanobacteria (paragraphs [0052] and [0058] to [0061]). Dai discloses that although the Rubisco and phosphoribulokinase genes were highly expressed in S. cerevisiae, the level of protein accumulation was relatively low (paragraph [0080]). 
The difference between Dai and the claimed invention is that Dai does not disclose the transformed yeast further comprises first and second chaperones as recited in claims 25-28.
The reference of Goloubinoff teaches that Rubisco subunits heterologously expressed in E. coli require the heat shock proteins GroEL and GroES for assembly (p. 44, abstract). Goloubinoff teaches recombinantly expressing GroEL and GroES proteins stimulates Rubisco assembly and results in a substantial increase in Rubisco activity (p. 45, column 1). 
S. cerevisiae without co-expressing with GroEL and GroES, however, when co-expressed with GroEL and GroES, Class III proteins can be isolated in the soluble fraction (p. 103). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dai, Goloubinoff, and Chang to co-express GroEL and GroES proteins in the yeast of Dai. One would have been motivated to and would have had a reasonable expectation of success to co-express GroEL and GroES proteins in the yeast of Dai because Dai teaches the Rubisco protein is from a bacteria and the level of Rubisco protein was relatively low, Goloubinoff teaches that GroEL and GroES proteins are required for folding and assembly in E. coli and Chang teaches that proteins that require GroEL and GroES for assembly in bacteria are Class III proteins, which, when expressed in a S. cerevisiae without co-expressing GroEL and GroES accumulate in the insoluble fraction, however, when co-expressed with GroEL and GroES, Class III proteins can be isolated in the soluble fraction. Therefore, the recombinant yeast cell of claims 25-28 would have been obvious to one of ordinary skill in the art at the time of the invention. 

s 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (supra) in view of Mueller-Cajar et al. (BioEssays 29:722-724, 2007; cited on the IDS filed on December 1, 2020; hereafter “Mueller-Cajar”). 
Claim 30 is drawn to the recombinant yeast cell of claim 21, wherein the Rubisco is a single subunit Rubisco. 
Claim 31 is drawn to the recombinant yeast cell of claim 21, wherein the Rubisco is a prokaryotic form-II Rubisco.
The relevant disclosures of Dai as applied to claims 21-24, 29, 35, and 36 are set forth above. 
Regarding claims 30 and 31, Dai further discloses the Rubisco can be one of the four different forms of Rubisco and cites to the reference of Mueller-Cajar (paragraph [0047]). 
The difference between Dai and the claimed invention is that Dai does not disclose the Rubisco is a single subunit Rubisco or a prokaryotic form-II Rubisco as recited in claims 30 and 31, respectively. 
The reference of Mueller-Cajar teaches the Form II Rubisco enzyme, which lacks small subunits and is generally found as a dimer of large subunits (p. 722, column 2, middle). A Form II Rubisco enzyme composed of only one type of subunit (large subunit) is considered to be a single subunit Rubisco. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dai and Mueller-Cajar to use a Rubisco Form II gene for Dai's yeast transformant. One would have been motivated to and would have had a reasonable expectation of success to use a Rubisco Form II gene for Dai's . 

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (supra) in view of Brandes et al. (J. Biol. Chem. 271:6490-6496, 1996; cited on the IDS filed on December 1, 2018; hereafter “Brandes”). 
Claim 32 is drawn to the recombinant yeast cell of claim 21, wherein the PRK is a PRK originating from a eukaryote. 
Claim 33 is drawn to the recombinant yeast cell of claim 32, wherein the PRK originates from a Caryophyllales plant. 
Claim 34 is drawn to the recombinant yeast cell of claim 33, wherein the Caryophyllales plant is Amaranthaceae or Spinacia. 
The relevant disclosures of Dai as applied to claims 21-24, 29, 35, and 36 are set forth above. 
The difference between Dai and the claimed invention is that Dai does not disclose the PRK originates from a eukaryote, originates from a Caryophyllales plant, and originates from Amaranthaceae or Spinacia as recited in claims 32-34, respectively. 
The reference of Brandes teaches recombinantly expressing spinach (Spinacia) PRK in Pichia pastoris and is shown to be electrophoretically and kinetically indistinguishable from the authentic spinach counterpart (p. 6490, abstract). 
. 

Claims 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (supra).
Claim 37 is drawn to the recombinant yeast cell of claim 36, wherein the yeast cell is selected from the group consisting of Saccharomyces cerevisiae, Saccharomyces pastorianus, Saccharomyces beticus, Saccharomyces fermentati, Saccharomyces paradoxus, Saccharomyces uvarum, and Saccharomyces bayanus.
Claim 38 is drawn to a method for preparing an alcohol under anaerobic conditions comprising fermenting a carbon source and the recombinant yeast cell of claim 21. 
Claim 39 is drawn to the method of claim 38, wherein the glycerol production by the yeast cell 38 reduced. 
Claim 40 is drawn to the method of claim 38, wherein the glycerol production by the yeast cell is essentially eliminated.

Regarding claim 37, Dai does not explicitly teach the expression host is Saccharomyces cerevisiae. However, as stated above, Dai discloses the expression host can be from the genus Saccharomyces (paragraph [0052]) and further discloses the exemplary embodiment of a Saccharomyces cerevisiae transformed with a plasmid comprising genes for the large and small subunits of Rubisco and phosphoribulokinase from cyanobacteria (paragraphs [0052] and [0058] to [0061]). 
In view of the disclosures of Dai, it would have been obvious to one of ordinary skill in the art at the time of the invention for Dai’s expression host to be a Saccharomyces cerevisiae. One would have been motivated to and would have had a reasonable expectation of success to use Saccharomyces cerevisiae as the expression host because Dai discloses the expression host can be from the genus Saccharomyces and discloses an exemplary embodiment using Saccharomyces cerevisiae as the expression host. 
Regarding claims 38-40, Dai does not explicitly teach an ethanol fermentation process under anaerobic conditions. However, Dai further discloses fermentation processes to produce ethanol using glucose and xylose as carbon sources (paragraphs [0011], [0056], [0078], and [0079]) and discloses fermentation as a process of glycolysis in the absence of oxygen (paragraph [0054]).
Regarding claim 39, this claim is indefinite for the reasons set forth above and in the interest of compact prosecution, is included in the instant rejection.  
. One would have been motivated to and would have had a reasonable expectation of success to practice Dai’s ethanol fermentation process under an anaerobic condition because Dai discloses an ethanol fermentation process and describes fermentation as being in the absence of oxygen.
Regarding claim 40, Dai does not disclose glycerol production is essentially eliminated. However, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent and because the yeast of Dai is encompassed by claim 21, it is presumed that the glycerol production by the yeast of Dai is “essentially eliminated”. 
 Therefore, the recombinant yeast cell of claim 37 and the method of claims 38-40 would have been obvious to one of ordinary skill in the art at the time of the invention. 

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 10, and 12 of U.S. Patent No. 10,093,937 (cited on the IDS filed on December 1, 2020) in view of Dai (supra) and as evidenced by McKinlay (supra), Brenda (supra), and Hou (supra).
Although the claims at issue are not identical, they are not patentably distinct from each other.
 Regarding claims 21-34 of this application, claim 1 of the patent recites a recombinant yeast cell comprising one or more recombinant heterologous, nucleic acid sequences encoding ribulose-1,5-biphosphate carboxylase oxygenase (Rubisco) and phosphoribulokinase (PRK), wherein the nucleic acid sequence encoding the Rubisco comprises the sequence of SEQ ID NO: 1, and wherein the recombinant yeast cell further comprises nucleic acid sequences encoding one or more prokaryotic molecular chaperones selected from the group consisting of GroEL, GroES, a functional 
Regarding claims 35-37 of this application, claim 12 of the patent recites the yeast cell is a Saccharomyces cerevisiae yeast cell.  
Regarding claims 38-40 of this application, claim 7 of the patent recites (in relevant part) a method for preparing an alcohol comprising fermenting a carbon source with the yeast cell according to claim 1, thereby forming the alcohol, wherein the yeast cell is present in a reaction medium.
The differences between the claims of this application and the claims of the patent are that the claims of the patent do not recite a dehydrogenase as recited in claim 21, the claims of the patent do not recite preparing an alcohol under anaerobic conditions as recited in claim 38 of this application, and the claims of the patent do not recite the limitations of claims 22-24, 29, 39, and 40 of this application. 
Regarding a dehydrogenase as recited in claim 21 and the limitations of claims 23, 24, and 29, claim 6 of the patent recites the Rubisco exhibits carbon fixation activity and claim 9 of the patent recites a method for preparing ethanol, and the reference of Dai teaches improving ethanol productivity by introducing an engineered pathway that fixes carbon dioxide (paragraph [0057]), and discloses the carbon fixation pathway of the xylose-utilizing microorganism converts xylose to D-xylose-5-phosphate by xylose reductase, xylitol dehydrogenase, and xylulokinase, which is ultimately converted to ribulose-5-phosphate by the phosphoribulokinase and the Rubisco converts the ribulose-5-phosphate and carbon dioxide to 3-phosphoglycerate, which is an intermediate for ethanol production (paragraphs [0057] and [0058]). Regarding claim 23, 
Regarding the limitations of claim 22, the reference of Dai discloses that Rubisco catalyzes the fixation of carbon dioxide by converting ribulose 1,5-bisphosphate and carbon dioxide into 3-phosphoglycerate (paragraph [0058]) and the evidentiary reference of McKinlay is cited in accordance with MPEP 2131.01.III to show that carbon dioxide fixation is an electron-accepting process (p. 11669, Abstract).
In view of the teachings of Dai, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the recombinant yeast cell of the claims of the patent to introduce an engineered pathway that fixes carbon dioxide, the engineered pathway comprising xylitol dehydrogenase. One would have been motivated to and would have had a reasonable expectation of success to do this because claim 6 of the patent recites the Rubisco exhibits carbon fixation activity and claim 9 of the patent recites a method for producing ethanol and Dai taught  improving ethanol productivity by introducing an engineered pathway that fixes carbon dioxide, the engineered pathway comprising xylitol dehydrogenase. 
Regarding preparing an alcohol under anaerobic conditions as recited in claim 38 of this application and the limitations of claims 39 and 40 of this application, claim 10 of the patent recites the carbon source is a carbohydrate and Dai discloses fermentation 
Regarding claim 39, this claim is indefinite for the reasons set forth above and in the interest of compact prosecution, is included in the instant rejection.  
In view of the disclosures of Dai, it would have been obvious to one of ordinary skill in the art at the time of the invention to practice the claimed ethanol production process of the patent under an anaerobic condition. One would have been motivated to and would have had a reasonable expectation of success to do this because the claims of the patent recite a method for preparing ethanol and using carbohydrates as a carbon source, and Dai discloses an ethanol fermentation process using carbohydrates as a carbon source and describes fermentation as being in the absence of oxygen.
Regarding claim 40, the claims of the patent do not recite and Dai does not teach glycerol production is essentially eliminated. However, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent and because the yeast of the patent expressing a xylitol dehydrogenase of Dai is encompassed by claim 21, it is presumed that the glycerol production by the yeast of the patent expressing a xylitol dehydrogenase of Dai is “essentially eliminated”. 
 Therefore, claims 21-40 of this application are unpatentable over the claims of the patent in view of Dai. 

supra) and as evidenced by McKinlay (supra), Brenda (supra), and Hou (supra).
Regarding claims 21-24 of this application, claim 1 of the patent recites (in relevant part) a recombinant yeast cell functionally expressing one or more heterologous nucleic acid sequences encoding for ribulose-1,5-phosphate carboxylase/oxygenase (EC4.1.1.39; Rubisco), and one or more phosphoribulokinase (EC2.7.1.19; PRK). 
Regarding claims 38-40 of this application, claim 15 of the patent recites a process for preparing an organic compound, comprising converting a carbon source using the recombinant yeast cell according to claim 1, thereby forming the organic compound, wherein the organic compound is an alcohol and the carbon source is a carbohydrate.
The differences between the claims of this application and the claims of the patent are that the claims of the patent do not recite a dehydrogenase as recited in claim 21, the claims of the patent do not recite preparing an alcohol under anaerobic conditions as recited in claim 38 of this application, and the claims of the patent do not recite the limitations of claims 22-24, 29, 35-37, 39, and 40 of this application. 
Regarding a dehydrogenase as recited in claim 21 and the limitations of claims 23, 24, and 29, the reference of Dai teaches improving ethanol productivity by introducing an engineered pathway that fixes carbon dioxide (paragraph [0057]), and discloses the carbon fixation pathway of the xylose-utilizing microorganism converts 
Regarding the limitations of claim 22, the reference of Dai discloses that Rubisco catalyzes the fixation of carbon dioxide by converting ribulose 1,5-bisphosphate and carbon dioxide into 3-phosphoglycerate (paragraph [0058]) and the evidentiary reference of McKinlay is cited in accordance with MPEP 2131.01.III to show that carbon dioxide fixation is an electron-accepting process (p. 11669, Abstract).
In view of the teachings of Dai, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the recombinant yeast cell of the claims of the patent to introduce an engineered pathway that fixes carbon dioxide, the engineered pathway comprising xylitol dehydrogenase. One would have been motivated to and would have had a reasonable expectation of success to do this because claim 15 of the patent recites a process for preparing an alcohol and Dai taught  improving 
Regarding the limitations of claims 35-37, Dai discloses the exemplary embodiment of a Saccharomyces cerevisiae transformed with a plasmid comprising genes for Rubisco and phosphoribulokinase (paragraphs [0052] and [0058] to [0061]).
In view of the teachings of Dai, it would have been obvious to one of ordinary skill in the art at the time of the invention for the yeast of the patent to be a Saccharomyces cerevisiae. One would have been motivated to and would have had a reasonable expectation of success to do this because claim 1 of the patent recites a yeast expressing Rubisco and phosphoribulokinase and Dai teaches Saccharomyces cerevisiae for expression of Rubisco and phosphoribulokinase.
Regarding preparing an alcohol under anaerobic conditions as recited in claim 38 of this application and the limitations of claims 39 and 40 of this application, claim 15 of the patent recites the carbon source is a carbohydrate and Dai discloses fermentation processes to produce ethanol using the carbohydrates glucose and xylose as carbon sources (paragraphs [0011], [0056], [0078], and [0079]) and discloses fermentation as a process of glycolysis in the absence of oxygen (paragraph [0054]).
Regarding claim 39, this claim is indefinite for the reasons set forth above and in the interest of compact prosecution, is included in the instant rejection.  
In view of the disclosures of Dai, it would have been obvious to one of ordinary skill in the art at the time of the invention to practice the claimed alcohol production process of the patent under an anaerobic condition. One would have been motivated to and would have had a reasonable expectation of success to do this because the claims 
Regarding claim 40, the claims of the patent do not recite and Dai does not teach glycerol production is essentially eliminated. However, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent and because the yeast of the patent expressing a xylitol dehydrogenase of Dai is encompassed by claim 21, it is presumed that the glycerol production by the yeast of the patent expressing a xylitol dehydrogenase of Dai is “essentially eliminated”. 
 Therefore, claims 21-24, 29, and 35-40 of this application are unpatentable over the claims of the patent in view of Dai and as evidenced by McKinlay, Brenda, and Hou.

Claims 25-28 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,689,670 B2 (cited on the IDS filed on December 1, 2020) in view of Dai (supra) and as evidenced by McKinlay (supra), Brenda (supra), and Hou (supra) as applied to claims 21-24, 29, and 35-40 above, and further in view of claim 14 of the patent and the references of Goloubinoff (supra) and Chang (supra).
Regarding claims 25-28 of this application, claim 14 of the patent recites the recombinant yeast cell according to claim 1, further functionally expressing one or more heterologous molecular chaperones for Rubisco. 

The reference of Goloubinoff teaches that Rubisco subunits heterologously expressed in E. coli require the heat shock proteins GroEL and GroES for assembly (p. 44, abstract). Goloubinoff teaches recombinantly expressing GroEL and GroES proteins stimulates Rubisco assembly and results in a substantial increase in Rubisco activity (p. 45, column 1). 
The reference of Chang teaches that bacterial proteins are evolutionarily distant from those in eukaryotes and would pose a challenge to the eukaryotic cytosol (p. 100). Chang teaches Class III proteins are fully dependent on GroEL/ES for their folding (p. 100). Chang teaches that Class III proteins largely accumulate in the insoluble fraction when they are expressed in a S. cerevisiae without co-expressing with GroEL and GroES, however, when co-expressed with GroEL and GroES, Class III proteins can be isolated in the soluble fraction (p. 103). 
In view of the teachings of Goloubinoff and Chang, it would have been obvious to one of ordinary skill in the art at the time of the invention to use GroEL and GroES proteins as the chaperones of claim 14 of the patent. One would have been motivated to and would have had a reasonable expectation of success to do this because claim 14 of the patent recites expressing one or more heterologous molecular chaperones for Rubisco, Goloubinoff teaches that GroEL and GroES proteins are required for folding and assembly in E. coli and Chang teaches that proteins that require GroEL and GroES for assembly in bacteria are Class III proteins, which, when expressed in a S. cerevisiae 

Claims 30 and 31 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,689,670 B2 (cited on the IDS filed on December 1, 2020) in view of Dai (supra) and as evidenced by McKinlay (supra), Brenda (supra), and Hou (supra) as applied to claims 21-24, 29, and 35-40 above, and further in view of Mueller-Cajar (supra).
The difference between the claims of this application and the claims of the patent is that the claims of the patent do not recite Rubisco is a single subunit Rubisco or a prokaryotic form-II Rubisco as recited in claims 30 and 31, respectively, of this application. 
Dai further teaches Rubisco can be one of the four different forms of Rubisco and cites to the reference of Mueller-Cajar (paragraph [0047]) and the reference of Mueller-Cajar teaches the Form II Rubisco enzyme, which lacks small subunits and is generally found as a dimer of large subunits (p. 722, column 2, middle). A Form II Rubisco enzyme composed of only one type of subunit (large subunit) is considered to be a single subunit Rubisco. 
In view of the teachings of Dai and Mueller-Cajar, it would have been obvious to one of ordinary skill in the art to use a Rubisco Form II for the yeast of the patent. One 

Claims 32-34 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,689,670 B2 (cited on the IDS filed on December 1, 2020) in view of Dai (supra) and as evidenced by McKinlay (supra), Brenda (supra), and Hou (supra) as applied to claims 21-24, 29, and 35-40 above, and further in view of Brandes (supra).
The difference between the claims of this application and the claims of the patent is that the claims of the patent do not recite the PRK originates from a eukaryote, originates from a Caryophyllales plant, and originates from Amaranthaceae or Spinacia as recited in claims 32-34, respectively, of this application. 
The reference of Brandes teaches recombinantly expressing spinach (Spinacia) PRK in Pichia pastoris and is shown to be electrophoretically and kinetically indistinguishable from the authentic spinach counterpart (p. 6490, abstract). 
In view of the teachings of Dai and Brandes, it would have been obvious to one of ordinary skill in the art to use a spinach PRK for the yeast of the patent. One would have been motivated to and would have had a reasonable expectation of success to 

Claims 21-24, 29, and 35-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11,186,850 B2 (cited on Form PTO-892) in view of Dai (supra) and as evidenced by McKinlay (supra), Brenda (supra), and Hou (supra).
Regarding claims 21-24 of this application, claim 1 of the patent recites (in relevant part) a recombinant yeast cell functionally expressing one or more heterologous nucleic acid sequences encoding for ribulose-1,5-phosphate carboxylase/oxygenase (EC4.1.1.39; Rubisco), and one or more phosphoribulokinase (EC2.7.1.19; PRK). 
Regarding claims 38-40 of this application, claim 15 of the patent recites a process for preparing an organic compound, comprising converting a carbon source using the recombinant yeast cell according to claim 1, thereby forming the organic compound, wherein the organic compound is an alcohol and the carbon source is a carbohydrate.
The differences between the claims of this application and the claims of the patent are that the claims of the patent do not recite a dehydrogenase as recited in claim 21, the claims of the patent do not recite preparing an alcohol under anaerobic 
Regarding a dehydrogenase as recited in claim 21 and the limitations of claims 23, 24, and 29, the reference of Dai teaches improving ethanol productivity by introducing an engineered pathway that fixes carbon dioxide (paragraph [0057]), and discloses the carbon fixation pathway of the xylose-utilizing microorganism converts xylose to D-xylose-5-phosphate by xylose reductase, xylitol dehydrogenase, and xylulokinase, which is ultimately converted to ribulose-5-phosphate by the phosphoribulokinase and the Rubisco converts the ribulose-5-phosphate and carbon dioxide to 3-phosphoglycerate, which is an intermediate for ethanol production (paragraphs [0057] and [0058]). Regarding claim 23, this claim is indefinite for the reasons set forth above and in the interest of compact prosecution, is included in the instant rejection. Regarding claim 24, Dai does not disclose xylitol dehydrogenase uses NADH as an electron donor. However, the evidentiary references of Brenda and Hou are cited in accordance with MPEP 2131.01.III to show that xylitol dehydrogenase catalyzes a reversible reaction that uses NADH (Brenda) and that NADH is an electron donor (Hou, column 8, lines 35-36). 
Regarding the limitations of claim 22, the reference of Dai discloses that Rubisco catalyzes the fixation of carbon dioxide by converting ribulose 1,5-bisphosphate and carbon dioxide into 3-phosphoglycerate (paragraph [0058]) and the evidentiary reference of McKinlay is cited in accordance with MPEP 2131.01.III to show that carbon dioxide fixation is an electron-accepting process (p. 11669, Abstract).

Regarding the limitations of claims 35-37, Dai discloses the exemplary embodiment of a Saccharomyces cerevisiae transformed with a plasmid comprising genes for Rubisco and phosphoribulokinase (paragraphs [0052] and [0058] to [0061]).
In view of the teachings of Dai, it would have been obvious to one of ordinary skill in the art at the time of the invention for the yeast of the patent to be a Saccharomyces cerevisiae. One would have been motivated to and would have had a reasonable expectation of success to do this because claim 1 of the patent recites a yeast expressing Rubisco and phosphoribulokinase and Dai teaches Saccharomyces cerevisiae for expression of Rubisco and phosphoribulokinase.
Regarding preparing an alcohol under anaerobic conditions as recited in claim 38 of this application and the limitations of claims 39 and 40 of this application, claim 15 of the patent recites the carbon source is a carbohydrate and Dai discloses fermentation processes to produce ethanol using the carbohydrates glucose and xylose as carbon sources (paragraphs [0011], [0056], [0078], and [0079]) and discloses fermentation as a process of glycolysis in the absence of oxygen (paragraph [0054]).

In view of the disclosures of Dai, it would have been obvious to one of ordinary skill in the art at the time of the invention to practice the claimed alcohol production process of the patent under an anaerobic condition. One would have been motivated to and would have had a reasonable expectation of success to do this because the claims of the patent recite a method for preparing an alcohol and using carbohydrates as a carbon source, and Dai discloses an alcohol fermentation process using carbohydrates as a carbon source and describes fermentation as being in the absence of oxygen.
Regarding claim 40, the claims of the patent do not recite and Dai does not teach glycerol production is essentially eliminated. However, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent and because the yeast of the patent expressing a xylitol dehydrogenase of Dai is encompassed by claim 21, it is presumed that the glycerol production by the yeast of the patent expressing a xylitol dehydrogenase of Dai is “essentially eliminated”. 
 Therefore, claims 21-24, 29, and 35-40 of this application are unpatentable over the claims of the patent in view of Dai and as evidenced by McKinlay, Brenda, and Hou.

Claims 25-28 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11,186,850 B2 (cited on Form PTO-892) in view of Dai (supra) and as evidenced by McKinlay (supra), Brenda (supra), and Hou (supra) as applied to claims 21-24, 29, and supra) and Chang (supra).
Regarding claims 25-28 of this application, claim 14 of the patent recites the recombinant yeast cell according to claim 1, further functionally expressing one or more heterologous molecular chaperones for Rubisco. 
The difference between the claims of this application and the claims of the patent is that the claims of the patent do not recite chaperones as recited in claims 25-28 of this application.
The reference of Goloubinoff teaches that Rubisco subunits heterologously expressed in E. coli require the heat shock proteins GroEL and GroES for assembly (p. 44, abstract). Goloubinoff teaches recombinantly expressing GroEL and GroES proteins stimulates Rubisco assembly and results in a substantial increase in Rubisco activity (p. 45, column 1). 
The reference of Chang teaches that bacterial proteins are evolutionarily distant from those in eukaryotes and would pose a challenge to the eukaryotic cytosol (p. 100). Chang teaches Class III proteins are fully dependent on GroEL/ES for their folding (p. 100). Chang teaches that Class III proteins largely accumulate in the insoluble fraction when they are expressed in a S. cerevisiae without co-expressing with GroEL and GroES, however, when co-expressed with GroEL and GroES, Class III proteins can be isolated in the soluble fraction (p. 103). 
In view of the teachings of Goloubinoff and Chang, it would have been obvious to one of ordinary skill in the art at the time of the invention to use GroEL and GroES proteins as the chaperones of claim 14 of the patent. One would have been motivated required for folding and assembly in E. coli and Chang teaches that proteins that require GroEL and GroES for assembly in bacteria are Class III proteins, which, when expressed in a S. cerevisiae without co-expressing GroEL and GroES accumulate in the insoluble fraction, however, when co-expressed with GroEL and GroES, Class III proteins can be isolated in the soluble fraction. Therefore, claims 25-28 of this application are unpatentable over the claims of the patent in view of Dai, Goloubinoff and Chang. 

Claims 30 and 31 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11,186,850 B2 (cited on Form PTO-892) in view of Dai (supra) and as evidenced by McKinlay (supra), Brenda (supra), and Hou (supra) as applied to claims 21-24, 29, and 35-40 above, and further in view of Mueller-Cajar (supra).
The difference between the claims of this application and the claims of the patent is that the claims of the patent do not recite Rubisco is a single subunit Rubisco or a prokaryotic form-II Rubisco as recited in claims 30 and 31, respectively, of this application. 
Dai further teaches Rubisco can be one of the four different forms of Rubisco and cites to the reference of Mueller-Cajar (paragraph [0047]) and the reference of Mueller-Cajar teaches the Form II Rubisco enzyme, which lacks small subunits and is generally found as a dimer of large subunits (p. 722, column 2, middle). A Form II Rubisco 
In view of the teachings of Dai and Mueller-Cajar, it would have been obvious to one of ordinary skill in the art to use a Rubisco Form II for the yeast of the patent. One would have been motivated to and would have had a reasonable expectation of success to use a Rubisco Form II gene for the yeast of the patent because claim 1 of the patent recites a heterologous nucleic acid encoding Rubisco, Dai teaches there are four different forms of Rubisco and cites to the reference of Mueller-Cajar, and Mueller-Cajar teaches the Form II Rubisco enzyme, which is a dimer of a single subunit Rubisco. Therefore, claims 30 and 31 of this application are unpatentable over the claims of the patent in view of Dai and Mueller-Cajar. 

Claims 32-34 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11,186,850 B2 (cited on Form PTO-892) in view of Dai (supra) and as evidenced by McKinlay (supra), Brenda (supra), and Hou (supra) as applied to claims 21-24, 29, and 35-40 above, and further in view of Brandes (supra).
The difference between the claims of this application and the claims of the patent is that the claims of the patent do not recite the PRK originates from a eukaryote, originates from a Caryophyllales plant, and originates from Amaranthaceae or Spinacia as recited in claims 32-34, respectively, of this application. 
Spinacia) PRK in Pichia pastoris and is shown to be electrophoretically and kinetically indistinguishable from the authentic spinach counterpart (p. 6490, abstract). 
In view of the teachings of Dai and Brandes, it would have been obvious to one of ordinary skill in the art to use a spinach PRK for the yeast of the patent. One would have been motivated to and would have had a reasonable expectation of success to use spinach PRK for the yeast of the patent because Brandes teaches recombinantly expressing spinach PRK in a yeast and the recombinantly expressed spinach PRK was shown to be electrophoretically and kinetically indistinguishable from the authentic spinach counterpart. Therefore, claims 32-34 of this application are unpatentable over the claims of the patent in view of Dai and Brandes. 

Claims 21-24, 29, and 35-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 9, and 10 of co-pending application 16/621,572 (reference application) in view of Dai (supra) and as evidenced by McKinlay (supra), Brenda (supra), and Hou (supra).
Regarding claims 21-24 of this application, claim 1 of the reference application recites (in relevant part) a recombinant yeast cell functionally expressing one or more heterologous nucleic acid sequences encoding for ribulose-1,5-phosphate carboxylase/oxygenase (EC4.1.1.39; Rubisco), and optionally one or more phosphoribulokinase (EC2.7.1.19; PRK). 
Regarding claims 35 and 36 of this application, claim 9 of the reference application recites the yeast cell is selected from the group of Saccharomycetaceae.

The differences between the claims of this application and the claims of the reference application are that the claims of the reference application do not recite a dehydrogenase as recited in claim 21, the claims of the reference application do not recite preparing an alcohol under anaerobic conditions as recited in claim 38 of this application, and the claims of the reference application do not recite the limitations of claims 22-24, 29, 37, 39, and 40 of this application. 
Regarding a dehydrogenase as recited in claim 21 and the limitations of claims 23, 24, and 29, the reference of Dai teaches improving ethanol productivity by introducing an engineered pathway that fixes carbon dioxide (paragraph [0057]), and discloses the carbon fixation pathway of the xylose-utilizing microorganism converts xylose to D-xylose-5-phosphate by xylose reductase, xylitol dehydrogenase, and xylulokinase, which is ultimately converted to ribulose-5-phosphate by the phosphoribulokinase and the Rubisco converts the ribulose-5-phosphate and carbon dioxide to 3-phosphoglycerate, which is an intermediate for ethanol production (paragraphs [0057] and [0058]). Regarding claim 23, this claim is indefinite for the reasons set forth above and in the interest of compact prosecution, is included in the instant rejection. Regarding claim 24, Dai does not disclose xylitol dehydrogenase uses NADH as an electron donor. However, the evidentiary references of Brenda and Hou are cited in accordance with MPEP 2131.01.III to show that xylitol dehydrogenase 
Regarding the limitations of claim 22, the reference of Dai discloses that Rubisco catalyzes the fixation of carbon dioxide by converting ribulose 1,5-bisphosphate and carbon dioxide into 3-phosphoglycerate (paragraph [0058]) and the evidentiary reference of McKinlay is cited in accordance with MPEP 2131.01.III to show that carbon dioxide fixation is an electron-accepting process (p. 11669, Abstract).
In view of the teachings of Dai, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the recombinant yeast cell of the claims of the reference application to introduce an engineered pathway that fixes carbon dioxide, the engineered pathway comprising xylitol dehydrogenase. One would have been motivated to and would have had a reasonable expectation of success to do this because claim 10 of the reference application recites a process for preparing an alcohol and Dai taught  improving ethanol productivity by introducing an engineered pathway that fixes carbon dioxide, the engineered pathway comprising xylitol dehydrogenase.
Regarding the limitations of claim 37, Dai discloses the exemplary embodiment of a Saccharomyces cerevisiae transformed with a plasmid comprising genes for Rubisco and phosphoribulokinase (paragraphs [0052] and [0058] to [0061]).
In view of the teachings of Dai, it would have been obvious to one of ordinary skill in the art at the time of the invention for the yeast of the reference application to be a Saccharomyces cerevisiae. One would have been motivated to and would have had a reasonable expectation of success to do this because claim 1 of the reference Saccharomyces cerevisiae for expression of Rubisco and phosphoribulokinase.
Regarding preparing an alcohol under anaerobic conditions as recited in claim 38 of this application and the limitations of claims 39 and 40 of this application, claim 10 of the reference application recites the carbon source is a carbohydrate and Dai discloses fermentation processes to produce ethanol using the carbohydrates glucose and xylose as carbon sources (paragraphs [0011], [0056], [0078], and [0079]) and discloses fermentation as a process of glycolysis in the absence of oxygen (paragraph [0054]).
Regarding claim 39, this claim is indefinite for the reasons set forth above and in the interest of compact prosecution, is included in the instant rejection.  
In view of the disclosures of Dai, it would have been obvious to one of ordinary skill in the art at the time of the invention to practice the claimed alcohol production process of the reference application under an anaerobic condition. One would have been motivated to and would have had a reasonable expectation of success to do this because the claims of the reference application recite a method for preparing an alcohol and using carbohydrates as a carbon source, and Dai discloses an alcohol fermentation process using carbohydrates as a carbon source and describes fermentation as being in the absence of oxygen.
Regarding claim 40, the claims of the reference application do not recite and Dai does not teach glycerol production is essentially eliminated. However, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent and because the yeast of the reference application expressing a xylitol dehydrogenase of 
 Therefore, claims 21-24, 29, and 35-40 of this application are unpatentable over the claims of the reference application in view of Dai and as evidenced by McKinlay, Brenda, and Hou.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 25-28 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 9, and 10 of co-pending application 16/621,572 (reference application) in view of Dai (supra) and as evidenced by McKinlay (supra), Brenda (supra), and Hou (supra) as applied to claims 21-24, 29, and 35-40 above, and further in view of Goloubinoff (supra) and Chang (supra).
Regarding claims 25-28 of this application, claim 1 of the reference application recites the recombinant yeast cell optionally expresses one or more molecular chaperones for Rubisco. 
The difference between the claims of this application and the claims of the reference application is that the claims of the patent do not recite chaperones as recited in claims 25-28 of this application.
The reference of Goloubinoff teaches that Rubisco subunits heterologously expressed in E. coli require the heat shock proteins GroEL and GroES for assembly (p. 44, abstract). Goloubinoff teaches recombinantly expressing GroEL and GroES proteins 
The reference of Chang teaches that bacterial proteins are evolutionarily distant from those in eukaryotes and would pose a challenge to the eukaryotic cytosol (p. 100). Chang teaches Class III proteins are fully dependent on GroEL/ES for their folding (p. 100). Chang teaches that Class III proteins largely accumulate in the insoluble fraction when they are expressed in a S. cerevisiae without co-expressing with GroEL and GroES, however, when co-expressed with GroEL and GroES, Class III proteins can be isolated in the soluble fraction (p. 103). 
In view of the teachings of Goloubinoff and Chang, it would have been obvious to one of ordinary skill in the art at the time of the invention to use GroEL and GroES proteins as the chaperones of claim 1 of the reference application. One would have been motivated to and would have had a reasonable expectation of success to do this because claim 1 of the patent recites expressing one or more chaperones for Rubisco, Goloubinoff teaches that GroEL and GroES proteins are required for folding and assembly in E. coli and Chang teaches that proteins that require GroEL and GroES for assembly in bacteria are Class III proteins, which, when expressed in a S. cerevisiae without co-expressing GroEL and GroES accumulate in the insoluble fraction, however, when co-expressed with GroEL and GroES, Class III proteins can be isolated in the soluble fraction. Therefore, claims 25-28 of this application are unpatentable over the claims of the patent in view of Dai, Goloubinoff and Chang. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 30 and 31 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 9, and 10 of co-pending application 16/621,572 (reference application) in view of Dai (supra) and as evidenced by McKinlay (supra), Brenda (supra), and Hou (supra) as applied to claims 21-24, 29, and 35-40 above, and further in view of Mueller-Cajar (supra).
The difference between the claims of this application and the claims of the reference application is that the claims of the patent do not recite Rubisco is a single subunit Rubisco or a prokaryotic form-II Rubisco as recited in claims 30 and 31, respectively, of this application. 
Dai further teaches Rubisco can be one of the four different forms of Rubisco and cites to the reference of Mueller-Cajar (paragraph [0047]) and the reference of Mueller-Cajar teaches the Form II Rubisco enzyme, which lacks small subunits and is generally found as a dimer of large subunits (p. 722, column 2, middle). A Form II Rubisco enzyme composed of only one type of subunit (large subunit) is considered to be a single subunit Rubisco. 
In view of the teachings of Dai and Mueller-Cajar, it would have been obvious to one of ordinary skill in the art to use a Rubisco Form II for the yeast of the reference application. One would have been motivated to and would have had a reasonable expectation of success to use a Rubisco Form II gene for the yeast of the reference application because claim 1 of the reference application recites a heterologous nucleic acid encoding Rubisco, Dai teaches there are four different forms of Rubisco and cites to the reference of Mueller-Cajar, and Mueller-Cajar teaches the Form II Rubisco 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 32-34 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 9, and 10 of co-pending application 16/621,572 (reference application) in view of Dai (supra) and as evidenced by McKinlay (supra), Brenda (supra), and Hou (supra) as applied to claims 21-24, 29, and 35-40 above, and further in view of Brandes (supra).
The difference between the claims of this application and the claims of the reference application is that the claims of the patent do not recite the PRK originates from a eukaryote, originates from a Caryophyllales plant, and originates from Amaranthaceae or Spinacia as recited in claims 32-34, respectively, of this application. 
The reference of Brandes teaches recombinantly expressing spinach (Spinacia) PRK in Pichia pastoris and is shown to be electrophoretically and kinetically indistinguishable from the authentic spinach counterpart (p. 6490, abstract). 
In view of the teachings of Dai and Brandes, it would have been obvious to one of ordinary skill in the art to use a spinach PRK for the yeast of the reference application. One would have been motivated to and would have had a reasonable expectation of success to use spinach PRK for the yeast of the reference application because Brandes teaches recombinantly expressing spinach PRK in a yeast and the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Status of the claims:
Claims 21-40 are pending in the application.
Claims 21-40 are rejected.
No claim is in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656